3/28/-°-019 Case: 4:19-cv-00791-RWS Doc. #:Ci$-@l"etlj&é?o‘??jé?%/‘i©ke‘§&‘{jeé: 1 of 52 Pagelo #: 4

   

 

YouerssounCourts 511

52 Search for Cases by: Se|ect Search h/_mlood... v

Judlcial Links \ eFi\ing | Help | contact us | m GrantedPub|icAccess Logoff LAlRoBRANDoN
l 1822-CC11566 - TODD COLE V C|TY OF ST LOUlS NHSSOUR| ET AL (E~CASE] l

 

 

Case parties & [locgat Charges,Judgments Seruice Fi|ings oheduled_ Civi| Gamishmenwl
Headaf Attomey$ El'lll'le$ &Sentences |uformation Due [Healmgs&`l'nal: Judgments Execu|ion

This Information is provided as a service and is not considered an official court record.

 

 

MY Sort Date Entries: @ Descending C) Disp|ay Options: A|]_E_nt%$_,
C|ick here to Respond to Selected Documents A$Cending
03/14/2019 ll Order

PROTECTIVE ORDER. SO ORDERED JUDGE REX M. BURL|SON 29935

03/05/2019 [_] Order

PLA|NT|FF GRANTED LEAVE TO F|LE F|RST AMENDED PET|T|ON, WH|CH WAS |\/|OVED TO BE F|LED |N CAUSE NO.
1822-CC11004. SO ORDERED: JUDGE |\/I|CHAEL STELZER #407'16

 

02/19/2019 l:) ELtry of Apgearancg filed
ENTRY OF APPEARANCE for Defendants City of St. Louis; E|ectronic Fi|ing Certificate of Service.
Filed By: BRANDON DAV|D LA|RD
On Behalf Of: C|TY OF ST. LOU|S |\/||SSOUR|

12/05/2018 [:] Answer Filed
Answer to P|f Petition; E|ectronic Fi|ing Certificate of Service.
Filed By: ABBY JOE DUNCAN
On Beha|f Of: C|TY OF ST. LOU|S M|SSOUR|, THE C|V|L SERVICE COMM|SS|ON OF THE C|TY OF ST LOU|S l\/|O.
STANLEY NEWSO|\/|E SR, LEO DONAHUE
l:) ELtryo_prpearance Filed

ENTRY OF APPEARANCE FOR DEFENDANTS Civi| Service Commission of the City of St. Louis, Steven Barney, Stanley
Newsome, and Leo Donahue; Electronic Fi|ing Certificate of Service.

Filed By: ABBY JOE DUNCAN

On Behalf Of: C|TY OF ST. LOU|S |\/||SSOUR|, THE C|V|L SERVICE CO|\/|l\/||SS|ON OF THE C|TY OF ST LOUlS MO,
STANLEY NEWSO|V|E SR, LEO DONAHUE

11/05/2018 11 Jury Trial Scheduled
Scheduled For: 06/03/20‘|9; 9100 AM ; REX M BURL|SON; City Of St. Louis

[__j Order to Sever Case

DEFENDANTS MOT|ON TO SEVER IS CALLED HEARD AND GRANTED. PLA|NTIFF'S CLAll\/|S FOR VlOLAT|ONS OF THE
N|lSSOUR| HU|\/|AN RlGHTS ACT (COUNT l) lS SEVERED FRON| COUNT |l-DE NOVO JUD|C|AL REV|EW UNDER 536.100-
536.400 R.SN\O. /-\LL OTHER l\/|OT|ONS ARE PASSED. l\/|ATTER SET FOR JANUARY 7, 2019 AT 9 Al\/l FOR REV[EW.
DEFENDANTS TO HAVE 60 DAYS FROl\/| TODAY'S ORDER TO RESPOND TO DISCOVERY RELATED TO PLA|NT|FF'S
NHRA CLA|N|. COST OF NEW FlLlNG WA|VED. SO ORDEREDZ JUDGE |\/|ICHAEL STELZER #40716

[_1 Judge/C|erk - Note

CASE SEVERED FRO|V| 1822-CC11004 PER JUDGES ORDER.
ij Pet" 'a -No as

'LJ Judge Assigned

 

Case.net Version 5.14.0.8 Relurn to Top of Pag§ Re|eased 03/12/2019

 

DEFENDANT'S
EX{||B|T

 

https://Www.courts.mo.gov/casenet/cases/searchDockets.do 1/1

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 2 of 52 Page|D #: 5

IN THE CIRCUIT COURT OF CITY OF ST. LOUIS, MISSOURI

CIRCUIT JUDGE DIVISION
TODD COLE, )
)
Plaintiff, ) Cause No.: 1822-CC11566
vs. )
) Division: 1
CITY OF ST. LOUIS, MISSOURI, )
a Constitutional Charter City, )
) JURY TRIAL DEMANDED
Defendant. )

PLAINTIFF’S FIRST AMENDED PETITION FOR VIOLATIONS OF THE MISSOURI
HUMAN RIGHTS ACT. THE AMERICANS WITH DISABILITIES ACT. AND TITLE
VII OF THE CIVIL RIGHTS ACT.

COMES NOW, Plaintiff Todd Cole, by and through his attorneys, and for his Petition for
Violations of the Missouri Human Rights Act, The Americans With Disabilities Act, and the Age
Discrimination in Employment Act of 1967, against Defendant City of St. Louis, Missouri,
states:

JURISDICTION AND PARTIES

l. Venue is proper pursuant to §508.010 and §213.111 RSMo because a substantial
part of the events giving rise to this cause of action occurred in the City of St. Louis, Missouri.

2. Jurisdiction is proper pursuant to the Missouri Human Rights Act, § 213.010
RSMo., et seq. (MHRA) and §536.140 RSMo.

3. Plaintiff, Todd Cole is an individual Who is and Was at all times herein after
mentioned, a resident of the State of Missouri.

4. Defendant City of St. Louis (hereinafter “City”) is a municipal corporation

organized and existing under, and by virtue of, the laws of the State of Missouri.

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 3 of 52 Page|D #: 6

COUNT I - VIOLATIONS OF THE MISSOURI HUMAN RIGHTS ACT
5. Plaintiff restates and incorporates as though fully stated herein, all previous and
subsequent paragraphs of his Petition.
6. This count is brought pursuant to the Missouri Human Rights Act (MHRA),

Chapter 213 of the Missouri Revised Statutes.

7. At all relevant times herein, the Defendant City of St. Louis was an employer as
defined by the MHRA.
8. Plaintiff is a member of the class of people intended to be protected by the

Missouri Human Rights Act, including, section 213.010, et seq.

9. Plaintiff is a male who is over the age of 40.

10. Plaintiff began working for the City of St. Louis on July 13, 2015 in the
Department of Public Utilities.

11. Plaintiff started as a utility worker and then was promoted to a water maintenance
position known as “pipe man” in February 2016.

12. Plaintiff was injured while working on March 11, 2016 when a backhoe bucket
slammed into him.

13. Plaintiff’ s back shoulder, hip and torso was injured by the backhoe, including
numerous disk bulges.

14. Plaintiff" s doctor told him that he needed a hip replacement.

15. Plaintiff filed a worker’s compensation claim for the backhoe injuries.

16. Plaintiff missed 105 days of work due to being hit by the backhoe.

17. Plaintiff worked light duty from July 2016 through September 20, 2016.

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 4 of 52 Page|D #: 7

18. Plaintiff had complications from a spine injection treatment for the backhoe
injuries.

19. Plaintiff had to be admitted to the hospital for approximately one week because of
this.

20. The worker comp Doctor removed plaintiff’ s restrictions on November 1, 2017,
though Plaintiff’ s disk budges and hip were not cured.

21. Plaintiff took FMLA from March 23, 2017 to June 12, 2017 because of hip and
back pain.

22. Defendant City of St. Louis reassigned plaintiff to a new crew when he returned
to work.

23. Plaintiff" s supervisor “Mack” assigned him to the “Meter and Tap” crew for one
day.

24. Mack then assigned plaintiff to a different water crew under Pat Robertson.

25. Robertson and the other worker on the crew, Antoine, harassed Plaintiff regarding
his age and disabilities.

26. Plaintiff lost an eye in 1996.

27. Antoine said that they did not want Plaintiff on the crew because of his “old one-
eyed ass”.

28. Antoine stated that he would “smack the shit” out of Plaintiff` s “old one-eyed
ass .

29. Another coworker waived his finger in front of Plaintiff’ s face and teased him

asking “how many are these.”

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 5 of 52 Page|D #: 8

30. Other workers on Plaintiff" s crew worked extra hours, however Plaintiff was not
permitted to work extra hours.

31. Robertson told me Plaintiff that he would keep Plaintiff on his crew if Plaintiff
paid him money.

32. Plaintiff complained to his managers verbally and through a written complaint
given to the City on June 26, 2017 that Plaintiff was discriminated against because of his age and
disability and about his difficulties performing the job due to his disabilities

33. Plaintiff requested to be accommodated for his disabilities by being placed on a
different crew or to be given his old position of Maintenance Worker which he was capable of
performing

34. Plaintiff met with the superintendent Vince Phoby and told him that Plaintiff had
been harassed and discriminated against.

35. Phoby responded to Plaintiff” s complaint that the crew was going out and that
Plaintiff could either go with them or go home.

36. Plaintiff requested reassignment to a position he would be capable of performing
on at least two occasions, including the possibility of returning to his previous job as a Water
Utility Worker.

37. The city refused to discuss relocation of Mr. Plaintiff to a different position.

38. Plaintiff suffered heat stroke on July 22, 2017 and took leave under the Workers’
Compensation Law.

39. Plaintiff" s physical limitations were known by Plaintiff" s managers.

40. Plaintiff reported to work several times and was told by his managers that there

was no work for him to do.

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 6 of 52 Page|D #: 9

41. Plaintiff has an extensive education history that would qualify him for many jobs
available within the City of Saint Louis.

42. Plaintiff has an extensive work history that would qualify him for many jobs
available within the City of Saint Louis.

43. There were available positions within the City of Saint Louis which Cole was
qualified for and able to perform which were open and available at the time he was terminated
including, but not limited to:

a. Water Meter Worker;
b. Water System Inspector;
c. Water utility worker.

44. Cole had performed the duties of Water Meter Worker on the first day after his
return from workers’ compensation leave, and was able to perform the duties of that position.

45. The City of Saint Louis’ Reasonable Accommodatl`on Policy requires the city to
provide reasonable accommodations to its employees, and this includes transferring an employee
to another vacant position. Joint Reg. 2, ]II. H. Ex. A.

46. The City failed to follow its own Reasonable Accommodation Policy by failing to
transfer Plaintiff to another vacant position.

47. The City terminated Cole on September 29, 2017.

48. Plaintiff has been harassed, discriminated and retaliated against based upon his
age and disability and because of his complaints of harassment and discrimination.

49. Plaintiff has been subjected to a hostile work environment due to his age,

disability and complaints regarding the harassment and discrimination.

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 7 of 52 Page|D #: 10

50. Plaintiff was subject to unwelcome harassment and discrimination by the
Defendants and its agents and employees.

51. During Plaintiff’s term of employment, he was harassed and discriminated against
in that he was subjected to hostile, offensive, abusive and unwelcome conduct and statements.

52. The harassment Plaintiff was subjected to was based on his age and disabilities.

53. Defendants established and permitted an environment very hostile to disabled and
older workers, and made it very difficult for the Plaintiff to perform his job duties.

54. The harassment and discrimination of the Plaintiff affected a term, condition, or
privilege of his employment.

55. Defendant was aware of the harassment and discrimination inflicted on the
Plaintiff.

5 6. The management staff for the Defendants was unsupportive of the Plaintiff’s
complaints.

57. Despite the complaints by Plaintiff, offensive, abusive and unwelcomed conduct
toward the Plaintiff continued.

58. The harassment and discrimination Plaintiff was subjected to was frequent and
continuing in nature.

59. Defendants took discriminatory and harassing actions towards the Plaintiff in
regards to his job duties and by treating younger non-disabled employees more favorable, by
retaliating against the Plaintiff because of his complaints of discrimination and harassment, and

by terminating him.

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 8 of 52 Page|D #: 11

60. The discriminatory and harassing actions of Plaintiff’s coworkers, managers and
supervisors were sufficiently severe and/or pervasive that a reasonable person would find
Plaintiff’ s work environment to be hostile, offensive and/or abusive.

61. Plaintiff found his work environment to be hostile, offensive and/or abusive.

62. Plaintiff complained to supervisors for the City about the issues but they each
refused to address the situation.

63. The City was aware of Plaintiff’ s disabilities

64. The City failed to reasonably accommodate Plaintiff’s disabilities.

65. Defendant did not exercise reasonable care to prevent and promptly correct any
harassing and discriminatory behavior by its employees

66. Defendant failed to provide the Plaintiff any preventive or corrective
opportunities

67. Plaintiff was subject to discriminatory actions by the Defendant City and its
agents and employees

68. The Defendant’s actions were directly and causally connected to Plaintiff’s
opposition of practices prohibited by the MHRA.

69. Plaintiff was harassed, discriminated against, and terminated by the Defendant
because of his age and disabilities and because of Plaintiff’s complaints of discrimination and
harassment and his exercising his rights under the Missouri Human Rights Act, as it relates to
employment

70. Defendant limited, segregated, or classified Plaintiff in a way which would

deprive or tend to deprive his of employment opportunities or otherwise adversely affect his

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 9 of 52 Page|D #: 12

status as an employee, because of age, disability, and because of his complaints of harassment
and discrimination.

71. Defendant harassed, discharged and discriminated against Plaintiff with respect to
his compensation, terms, conditions, or privileges of employment, because of his of age,
disability, and because of his complaints of harassment and discrimination.

72. Defendant harassed, retaliated and discriminated against Plaintiff because he
opposed practices prohibited by Chapter 213 R.S.Mo. and/or because he filed a complaint,
testified, assisted, or participated in investigations proceedings or hearings conducted pursuant
to Chapter 213 R.S.Mo.

73. Defendant City, by its actions and failures to act, including but not limited to
those described above, have consistently harassed, retaliated and discriminated against the
Plaintiff on account of his age and disability and complaints of harassment and discrimination on
a continuing basis, since June 12, 2017 to the date Plaintiff’s employment ended on September
29, 2017, as an actor part of a pattern or practice of discrimination by the Defendants, as it
relates to employment.

74. Defendant City, by its actions and failures to act, including but not limited to
those described above, have consistently harassed, retaliated and discriminated against their
employees on account of their age and disability and complaints of harassment and
discrimination on a continuing basis, as an act or part of a pattern or practice of discrimination by
the Defendant, as it relates to employment.

75. Plaintiff’ s race, sex, gender, his complaints of harassment and discrimination and

opposition to practices prohibited by Chapter 213 of the Missouri Revised Statutes were a

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 10 of 52 Page|D #: 13

contributing and motivating factor and the exclusive cause in Defendant’s retaliation and actions
against his including his termination.

76. Plaintiff has suffered financial loss, incurred attorney fees and costs, decreased
business opportunities emotional pain, suffering, inconvenience, loss of enjoyment of life as a
result of the actions of the Defendant City.

77. The Defendant’s articulated reasons for its actions were pretexts for unlawful
actions

78. The Defendant’s conduct was outrageous because of the Defendant’s evil motive
or reckless indifference to the Plaintiff’s rights

79. Defendant’s actions were intentional, willful, knowing, wanton and malicious,
and in flagrant disregard for the rights of Plaintiff, and entitle Plaintiff to an award of punitive
damages

80. Plaintiff’s MHRA claims in part accrued prior to August 28, 2017 and his claim is
alleged under the MHRA as it existed prior to that date. Any application of the new amended
MHRA to this case would violate the Missouri Constitution.

81. Plaintiff timely filed a charge of discrimination with the EEOC which was dually

filed with the Missouri Commission on Human Rights.

WHEREFORE, the Plaintiff Todd Cole prays this court after a trial, for which a jury is
hereby demanded, to find that the Defendant City of St. Louis has violated the rights of the
Plaintiff as set forth above; that a Judgment be entered ordering Defendants to make Plaintiff
whole for the loss of income he has suffered as a result of the unlawful acts of harassment,

discrimination, and retaliation, including back pay from the time of the unlawful harassment,

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 11 of 52 Page|D #: 14

discrimination, and retaliation with interest thereon and fringe benefits front pay, compensatory
damages damages for past and future mental anguish, inconvenience, loss quality of life, and
pain and suffering, punitive damages in the maximum amount allowed by law, and other
affirmative relief necessary to eradicate the effects of Defendant’s unlawful employment
practices in an amount to be determined at trial, in excess of $25,000.00; Allow Plaintiff the
costs of this action, including reasonable attorney fees and expenses incurred; for interest on all
amounts awarded, Grant such additional and affirmative relief as the Court may deem just and
proper.

COUNT II -- VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

82. Plaintiff restates and incorporates as though fully stated herein, all previous and
subsequent paragraphs of his First Amended Petition.

83. Plaintiff is disabled as defined under the Americans with Disabilities Act of 1990.

84. The Plaintiffs disabilities inhibit major life activities including working.

85. The Plaintiff is a member of the class of people intended to be protected by the
Americans with Disabilities Act of 1990, as amended.

86. At all relevant times herein, the Defendant was an employer as defined by the
Americans with Disabilities Act of 1990, as amended.

87. Defendants intentionally engaged in unlawful employment practices in violation
of 42 U.S.C. § 12101, et seq., of Title l of the Americans with Disabilities Act of 1990, as
amended, by practices including but not limited to the following:

a. Treating Plaintiff differently than similarly situated individuals because of
his disability;

b. Failing to accommodate Plaintiffs disability,

10

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 12 of 52 Page|D #: 15

c. Assigning plaintiff to less desirable assignments

d. Assigning plaintiff to more difficult assignments

e. Refusing to assign Plaintiff to additional positions for which he was qualified
for;

f. Harassing Plaintiff; and,

g. Terminating Plaintiff’s employment because of his disability,

88. As a direct and proximate result of these unlawful employment practices Plaintiff
has suffered losses of wages benefits experience, and career advancement, incurred attorney
fees and also have suffered mental anguish and humiliation.

89. Because of these damages Plaintiff is entitled to such affirmative relief as may be
appropriate, including but not limited to reinstatement, lost wages and benefits in accordance
with the provisions of Title I of the Americans with Disabilities Act of 1990, as amended, 42
U.S.C. § 12101, et seq.

WHEREFORE, Plaintiff prays this honorable court enter Judgment against the
Defendant and in favor of the Plaintiff, to award the Plaintiff actual damages in the amount
determined at trial but in excess of $25,000.00, for nominal damages in the event no actual
damages are found, for back pay, front pay, for lost benefits for punitive damages for interest,
for his costs and attorney’s fees for damages for past and future mental anguish, inconvenience,
loss quality of life, and pain and suffering and for such other and further relief as the Court

deems just and proper.

11

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 13 of 52 Page|D #: 16

COUNT III~ VIOLATIONS OF THE AGE DISCRIT\’[INATION IN EMPLOYN[ENT

ACT.

90.

91.

92.

93.

94.

Plaintiff restates and incorporates as though fully stated herein, all previous and

subsequent paragraphs of his First Amended Petition.

At all relevant times Plaintiff was over 40 years of age and thus is protected

under the ADEA, 29 U.S.C. § 631.

Plaintiff was at all times relevant herein a member of a “Protected Group” of

individuals under the ADEA within the meaning of 29 U.S.C. § 63 l(a).

Defendant is an employer within the meaning of 29 U.S.C. § 630(b).

29 U.S.C. § 623 states in part:

(a) Employer Practices. lt shall be unlawful for an employer -- (1) to fail or refuse
to hire or to discharge any individual or otherwise discriminate against any
individual with respect to his compensation, terms conditions or privileges of
employment, because of such individual’s age . . .

(d) Opposition to unlawful practices; participation in investigations proceedings
or litigation. lt shall be unlawful for an employer to discriminate against any
of his employees or applicants for employment, for an employment agency to
discriminate against any individual, or for a labor organization to discriminate
against any member thereof or applicant for membership, because Such
individual, member or applicant for membership has opposed any practice
made unlawful by this section, or because such individual, member or
applicant for membership has made a charge, testified, assisted, or participated

in any manner in an investigation, proceeding, or litigation under this chapter.

12

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 14 of 52 Page|D #: 17

95.

96.

97.

98.

99.

100.

Defendants violated the ADEA by discriminating and retaliating against Plaintiffs

with respect to the terms and conditions of his employment by:

a. Treating Plaintiff differently than similarly situated individuals because of

his disability;

b. Failing to accommodate Plaintiff’ s disability,

c. Assigning plaintiff to less desirable assignments

d. Assigning plaintiff to more difficult assignments

e. Refusing to assign Plaintiff to additional positions for which he was qualified
for;

f. Harassing Plaintiff; and,

g. Terminating Plaintiff’s employment because of his disability.

Defendant treated Plaintiff less favorably than younger employees

Defendant retaliated against Plaintiff for his complaints of discrimination.

Defendant discriminated against plaintiff because of his age.

Plaintiff is an “aggrieved person” within the meaning of § 626 of the Act and has

suffered damage for which he is entitled to legal and to equitable relief as

provided in the Act, 29 U.S.C. § 626(b) and (c) and under the FLSA, 29 U.S.C. §

216.

Plaintiff is entitled to legal and equitable relief including compensatory damages

sufficient to make Plaintiff whole for all losses suffered as a result of Defendant’s

unlawful discrimination, liquidated damages and to restore to him all seniority,

pension and other benefits he would have had but for the unlawful discrimination

and retaliation is necessary and appropriate relief and will effectuate the purposes

13

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 15 of 52 Page|D #: 18

101.

102.

103.

104.

of the ADEA.

Upon information and belief, Defendant’s violation of the ADEA was willful so
as to subject Defendant to liability for liquidated damages under 29 U.S.C. §
626(b) and 29 U.S.C. § 216 in an amount equal to Plaintiff’s monetary damages
Plaintiff is entitled to preliminary and permanent equitable and injunctive relief,
including, but not limited to, all seniority, benefits and back pay.

Plaintiff has been damaged and suffered economic harm in the form of, but not
limited to, lost wages and benefits out-of-pocket expenses and monetary loss as
well as non-economic damages all of which they are entitled to recover from
Defendants plus pre-judgment interest, attorneys’ fees and costs.

The actions of Defendants were done in reckless indifference to Plaintiff’ s
federally protected rights and Plaintiff is therefore entitled to recover punitive

damages and exemplary damages

WHEREFORE, Plaintiff prays this honorable court enter Judgment against the

Defendant and in favor of the Plaintiff, to award the Plaintiff actual damages in the amount

determined at trial but in excess of $25,000.00, for nominal damages in the event no actual

damages are found, for back pay, front pay, for lost benefits for punitive damages for interest,

for his costs and attorney’s fees for damages for past and future mental anguish, inconvenience,

loss quality of life, and pain and suffering and for such other and further relief as the Court

deems just and proper.

14

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 16 of 52 Page|D #: 19

COUNT IV - VIOLATIONS OF THE WORKERS‘ COl\/[PENSATION LAW

105.

106.

107.

108.

109.

110.

Plaintiff re-alleges and incorporates by reference all facts contained in the

previous paragraphs of his Petition as though fully stated herein.

This count is authorized and instituted under The Workers' Compensation Law

(WCL), Section 287.010 RSMo. et seq., and more particularly Section 287.780

RSMo

Plaintiff was an employee of the Defendant at all times described herein.

§ 287.780 RSMo. states “No employer or agent shall discharge or in any way

discriminate against any employee for exercising any of his rights under this

chapter. Any employee who has been discharged or discriminated against shall
have a civil action for damages against his employer.”

Plaintiff exercised and/or attempted to exercise his rights under Chapter 287 of

the Missouri Revised Statutes.

Defendant discriminated against and/or discharged the Plaintiff including but not

limited to:

a. Discouraging and/or preventing him from exercising his rights under The
Workers' Compensation Law (WCL), Chapter 287 of the Missouri Revised
Statutes;

b. Harassing Plaintiff;

c. Refusing to give plaintiff sufficient time off to recover from his injuries

d. Refusing to investigate plaintiffs allegations

e. Refusing to make reasonable accommodations for Plaintiff’s injuries;

f. Terminating Plaintiff from employment.

15

Case: 4:19-Cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 17 of 52 Page|D #: 20

111.

112.

113.

114.

115.

Defendant’s discrimination and/or discharge of the Plaintiff were a direct result of
Plaintiff’s exercising or attempting to exercise her rights under Chapter 287 of the
Missouri Revised Statutes.

Defendant had no legitimate reason for engaging in said discrimination and/or
discharge.

Plaintiff’s exercising or attempt to exercise his rights under Chapter 287 of the
Missouri Revised Statutes was a contributing factor, the motivating factor, and the
exclusive cause for Defendant’s discrimination and/or discharged against
Plaintiff.

The Defendant’s conduct was outrageous because of the Defendant’s evil motive
and reckless indifference to the Plaintiff’ s rights

As a direct and proximate result of the Defendant’s unlawful employment
practices Plaintiff has suffered loss of wages benefits experience, and career

advancement, as well as suffered mental anguish and humiliation.

WHEREFORE, Plaintiff prays the court award Judgment against the Defendant City of

Saint Louis Missouri in an amount to be determined at trial but in excess of $25,000.00, for

punitive damages in an amount to be determined at trial, for her costs and for such other and

further relief as the court deems just and proper.

DEMAND FOR A JURY TRIAL

Plaintiff, through counsel, respectfully requests a trial byjury on all issues

16

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 18 of 52 Page|D #: 21

Respectfully submitted,

KASPER LAW FIRM, LLC

By: /sx'Kevin J. Kasger
Kevin J. Kasper, #52171

Ryan P. Schellert, #56710

3930 Old Hwy 94 South - Suite 108

St. Charles, MO 63304

Ph: 636-922-7100

Fax: 866-303-2874

Email: KevinKasper@KasperLawFirm.nel
Email: RvanSchellert@KasperLawFirm.net

ATTORNEYS FOR PLAINTIFF
CERTIFICATE OF SERVICE
The undersigned certifies that a true copy of the foregoing was served via the courts’ efile
system to all attorneys of record.

/S/ Kevin J. Kasgger

17

 

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 19 of 52 Page|D #: 22

l guise

MissouRI chcuIT couRT mg 1 q 2019
erNTY sacoNn worcrAL cIRCUIT o
[sT. LoUIs crrY] 22“ JL D|CfAl. Cchurr

 

cincurr cLEHK's oFFicE
Tom) coLE, ) BY DEPu'l

)
PLArNTlFF, )

) Case No. 1822-CCll£ 66
v. )

) DivisiorE_ N T E R E D
cITY oF sT. LoUls, )

) mm 1 m 2019
DEFENDANT. )

.\ Ci 0
[
PROTECTIVE ORI)ER

 

Come now the parties hereto and by and through their respective counsel hereby make
the following Stipulation for a Protection Order, pursuant to Missouri Supreme Court Rule
56.01(c) that shall govern the disclosure of all information during the course of this matter (the
“Litigation”) as follows:
1. Any documents answers to interrogatories responses to requests for admission,
deposition testimony, deposition transcripts and exhibits other responses to requests for
information and/or other written information, whether produced voluntarily or invol marin
(hereafter, collectively, “Discovery Materials”), may be designated by a producing party under
this Protective Order.
2. “Confidential” information shall include any Discovery Materials which the producing
party reasonably believes not to be in the public domain and contains private, medic al, sersitive,
and/or personal information.
3. Any Discovery Materials that are “Confidential”: (a) may be so designated by the
producing party by providing copies of the Discovery Materials stamped with the le gend
“CONFIDENTIAL” (notwithstanding any typographical settings).
4. The following potential Discovery Materials, if produced in this matter, shal be
determined and treated as “Confidential” regardless of whether they are stamped with the legend
“CONFIDENTIAL.”

a. Any and all disciplinary files of any non-party employee of the Defend t; however,

 

employees’ social security numbers and emergency contact/family information may

be redacted.

b. All personnel files of any non-party employees including those maintained by the
1 .

 

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 20 of 52 Pagie|D #: 23

 

 

City’s Human Resources section and any files maintained by other sectio` s of the
Water Division. Personnel files include, but are not limited to, the follo g material:
employment/ promotional applications wage and earnings records job p rforrr'iance
assessments/evaluations job assignments workers’ compensation recordl and
reports investigative records complaints comments writings!memoran a from any
fellow employee or supervisor, disciplinary records leave records (sick, acatian,
personal, and otherwise).
5. Inadvertent production of or failure to designate any information as “Confid ntial” shall
not be deemed a waiver of the producing party’s claim of confidentiality as to such inforrr ation,

and the producing party may thereafter designate such information as “Confidential’ as

 

appropriate The receiving party must treat such information as “Confidential” from the date
designation is received. Disclosure, prior to the receipt of designation, of such info ation` to
persons not authorized to receive “Confidential” information shall not be deemed a liolat` n of
this Order. However, after receipt of designation, the receiving party must immediat ly tai:e
reasonable steps to retrieve all information that is “Confidential” that is in the possession l`r
control of persons not authorized to receive “Confidential” Inf`ormation.
6. If a party, through inadvertence, produces any document or information that it belil ves is
immune from discovery pursuant to the attorney-client privilege, work product doct"ine, r other
applicable privilege, such production shall not be deemed a waiver of any privilege, and t e
producing party may give written notice to the receiving party that the document or lnfo ation
produced is deemed privileged and that return of the document or information is requeste . Upon
receipt of such written notice, the receiving party shall immediately gather the origi:i:al an all
copies of the document or information of which the receiving party is aware and shall
immediately return the original and all such copies to the producing party. The return oft e

document and/or information to the producing party shall not preclude the receiving p

 

l from
later moving the Court to compel production of the returned documents and/or informatio . .
7. Any discussion in a deposition or transcript of a document previously desig `ated §
“Confidential” shall automatically be considered designated with the same treatmer:jl as t le
underlying document without further designation. l
8. “Confidential” information shall be used solely for the purposes of this Litigjation §

between these parties and for no other purpose. “Confidential” information obtained per
|

2 l

 

 

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 21 of 52 Page|D : 24

“Confidential” information shall make all reasonable efforts to destroy all document:;, images or
other media containing “Confidential” information, and all duplicates thereof, except that l
counsel for a party may retain one (1) copy of the records produced pursuant to this Protective
Order, which copy shall be maintained in counsel’s files and Which documents shall continue to
be subject to the terms of this Protective Order. Should a party request his/her/its file frorr
counsel, any material produced pursuant to and subject to this Protective Order shall be returned
to the producing party or destroyed prior to the release of such file to the requesting party.
13. No information obtained under this Order shall be added to any electronic database for
any other purpose than (a) the manipulation of data for this action; or (b) the creation/store ge of a

duplicate electronic image of the documents both of which are subject to the restrictions ia
|
|

Paragraph 12
14. A party disclosing “Confidential” information to an expert or consultant described in
paragraph 10(d) must first: (i) advise the recipient such information is “Confidential”
information and may only be used in connection with this action; and (ii) provide the recipient
With a copy of this Order. l
15. If the receiving party disagrees with the designation by the producing party or non-party
of any Discovery Materials as “Confidential” information then the parties to the dispute will
attempt to resolve the dispute on an informal basis before presenting the dispute to the Court. All
items objected to shall continue to be treated as “Confidential” information pending resolLtion of

the parties’ dispute. If the dispute cannot be resolved informally, the producing party or non-
party bears the burden of persuading the Court that the information is in fact “Confi entia ”
information and is entitled to the protections associated therewith consistent With th: intent of
this Order.
16. If it becomes necessary to submit “Confidential” information to the Court in lconne ction
with any filings or proceedings in this litigation, the party using it shall file such “Cc)nfidential”
information under seal with the Court.
17. Entering into, agreeing to, and/or complying with the terms of this Order shall riot
a. operate as an admission by any party that any particular documents or material
contain private, medical, sensitive, and/or personal information; or

b. prejudice in any way the right of a party at any time:

i. to seek a determination by the Court of whether a particular document or

4

 

 

 

 

 

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 22 of 52 PagelD #: 25

discovery in this case shall not be used in any other litigation, arbitration, mediation __ or other
proceeding of any type unless it becomes a matter of public record at trial or othe "se.
9. Nothing herein shall impose any restrictions on the use or disclosure by a;:iity or
witness of documents material, or information obtained by such party or witness iniiependently
of the discovery proceedings in this action, whether or not such documents material or
information are also obtained through discovery proceedings in this action.
10. “Confidential” information may be disclosed only to the following persons:
The Court and court personnel;
b. Individuals providing court reporting services copying services or other clerical
support that are engaged by the parties or the Court for purposes of this l.it gation;
c. The lawyers of record for a party as well as their staff;
d. Consultants and experts and the principals and employees of those consultants
and experts that assist the expert or consultant with his or her work in this
Litigation;
e. The named parties to the action,
f. Witnesses to the matters described in the Petition and/or Answer (provided the
disclosure is reasonably calculated to be in furtherance of prosecuting or
defending this Litigation”) but said witness shall not have custody, control or
copies of any “Confidential” documents

11. In addition to the categories of individuals set forth in Paragraph 10 above,

 

“Confidential” information may be disclosed to an employee or agent of the party or non-party

producing such “Confidential” information, so long as the party or non-party producing le
“Confidential” information has authorized its agent or employee to receive such mfcl»rmati| n.
12. “Confidential” information shall not be copied or reproduced except to the e:<tent;:ch

copying or reproduction is reasonably necessary to the conduct of this Litigation or as pe itted

 

herein. All such copies or reproductions shall be subject to the terms of this Order. II the
duplicating process by which copies of “Confidential” information are made does wit repljoduce
the “CONFIDENTIAL” stamp appearing on the original, all copies shall be stampe with a
“CONFIDENTIAL” designation All copies of “Contidential” information shall be l ept der
the control of person(s) described in paragraph 10(a) through (e) above to whom the sam is

produced. Upon final conclusion of this litigation, to include any appeals anyone Tosses ing

3

 

: - _ _ _ - ' - y
_r__£ase 4.19 cv 00791 RWS Doc. #. 1-1 Fl|ed. 03/29/19 Page: 23 of 52 Page|D #: 26

"!

piece of information should be subject to the terms of this Ordc'

ii. to seek relief on appropriate notice from any provision(s) of this Order,
either generally or as to any particular document or piece of in :`onna .ion;
iii. to object to any discovery request, including the right to assert that no
discovery should be had of certain documents or information;

iv. to seek documents or other information from any source; or
v. to object to the admissibility of the documents and/or information at trial.
18. The parties’ agreement to this Order does not constitute a waiver of any clairr_ of
attorney-client privilege, attorney work-product protection, or common interest privilege that
might exist with respect to those documents produced or any other documents or
communications written or oral, including, without limitation, other communication; referred to

in any documents that may be produced.

 

19. The inadvertent inclusion of any privileged material m any discovery shall not result 1n

 

the waiver of any associated privilege nor result 1n a subject matter waiver of any kivti.
20. The parties shall return any privileged material inadvertently disclosed imme| iateiy upon
notice of the disclosure
21. This Order shall not affect the right of any party or non-party to oppose prod ction of
Discovery Materials on any ground permitted by the Rules of Civil Procedure, inclu ing any
applicable privilege, Moreover, this Order shall not affect the scope of discovery by imy party
that is not otherwise proper under the Rules of Civil Procedure.
22. Nothing in this Order shall prejudice the right of any party to move the Court to broaden
or restrict the rights of access to and use of particular Discovery Materials or to seek
modifications of or relief from any provision of this Order upon due notice to all other parties

and affected non-parties

SO ORDERED:

 

 

Date: March 14` 2019

P\\).fl;

 

 

 

_, .Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 24 of 52 P ge|D#: 27

c J FLE.

MAR 05 2019
20 JuchlAL clacu\r

MISSOURI CIRCUIT COUR§FZ:E:U"° 'S°§§?fw
TWENTY-SECOND JUDICIAL CIRCUIT

(ClTY OF ST. LOU|S)

Toa/@/ Cv/Q

VS

cAsENo. l'€/Z-Z ’¢a// jé§vrsroN 5 /Lw/f/¢. Y“ aff/f

 

 

ORDER/JUDGMENT/MEMORANDUM

V/¢'/lf"(§¢ jm75€/- /4>4¢_{> /¢ g¢@ /§+%w-Qqa¢-/'

',F"’?(i_]‘"l/n rt tuck/57 "*7' """"""/ /'" 61 /(M’V` C“"F'€ /

/a’;p/ cr// oa</,

s1

 

 

 

 

 

 

_§-e-@Maea

 

 

 

//__F`aé;-

 

 

 

 

 

 

/7//
“,/A ////V”;s,» 7/
ERED :>,,{ k_O erred
ENT
MARoszms
MS

 

FORM 14 (Rev 11/02)

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 25 of 52 Page|D #: 28

MISSOURI CIRCUIT COURT

TWENTY SECOND JUDICIAL CIRCUIT

TODD COLE,
PLAINTIFF,

v.

CITY OF ST. LOUIS,

DEFENDANT.

[sT. LoUIs CITY]

Case No. 1822-CC11566

Division 1

V\-/\/V\,/V\/\_/\/

ENTRY OF APPEARANCE

COMES NOW Brandon Laird Assistant City Counselor, and enters his appearance as

counsel of record for Defendants City of St. Louis

Respectfully Submitted,

JULIAN BUSH,
CITY COUNSELOR

/S/ Brandon Laird

Brandon Laird

Mo. Bar No. 65564

Assistant City Counselor

Room 314, City Hall

1200 Market St.

St. Louis MO 63103

(314) 622-4652

lairdb@stlouis-mo. gov
Attorney for Defendant

|Ncl €L380 ' 6LOZ ‘6|, Nenlqe:l ' S!n@'l `1810 4110 ' pe|!:| 4||99!\10-'199|§|

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 26 of 52 Page|D #: 29

CERTIFICATE OF SERVICE
I hereby certify that on February 19, 2019 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system to all attorneys of
record.
/s/Brandon Laird

Brandon Laird
Assistant City Counselor

lNd €L380 ' 6LOZ ‘6|» Nemq€:l ' S!|'10`| '1S 10 M!O ' Pel!:l 4||99!\101199|3

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 27 of 52 Page|D #: 30

MISSOURI CIRCUIT COURT

TWENTY SECOND JUDICIAL CIRCUIT

TODD CoLE,
PLAINTIFF_.

v.

CITY OF ST. LOUIS,

DEFENDANT.

[sT. LoUIS cITY]

)

)

)

) Case No. 1822-CC11566
)

) Division 1

)

)

)

ENTRY OF APPEARANCE

 

COMES NOW Abby Duncan, Assistant City Counselor, and enters her appearance as

counsel of record for Defendant City of St. Louis To the extent it is applicable in this case,

Abby Duncan, Assistant City Counselor, also enters her appearance as counsel for Defendants

Civil Service Commission of the City of St. Louis Steven Barney, Stanley Newsome, and Leo

Donahue.

Respectfully Submitted,

JULIAN BUSH,
CITY COUNSELOR

/s/ Abby Dun can

Abby Duncan #67766
Assistant City Counselor
Room 314, City Hall

1200 Market St.

St. Louis MO 63103
(314) 622-4694
DuncanA@stlouis-mo.gov

Wa 917120 - stoz ‘90 Jeqwaoeo - S!nO-l '1s 10 4110 - pena Aneo!uou=>@la

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 28 of 52 Page|D #: 31

CERTIFICATE OF SERVICE

I hereby certify that on December 5, 2018 the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system to all attorneys of
record.

/s/ Abby Duncan

 

wa svrso - sioz ‘90 laqwaoao - S!n01 'is 10 M!o - pena Kueo!uon=>ala

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 29 of 52 Page|D #: 32

IN THE CIRCUIT COURT OF THE CITY OF ST. LOUIS
STATE OF MISSOURI

TODD COLE,

Plaintiff,
Cause No.: 1822-CC11566
v.
Division: 1
CITY OF ST. LOUIS,

V\/\/V\/V`/\/V

Defendant.
DEFENDANT CITY OF ST. LOUIS’S ANSWER AND AFFIRMATIVE
DEFENSES TO PLAINTIFF’S PETITION FOR VIOLATIONS OF THE
MISSOURI HUMAN RIGHTS ACT

COMES NOW Defendant City of St. Louis (“Defendant”), by and through
undersigned counsel, and hereby denies everything not specifically admitted herein, and
for its Answer and Affirmative Defenses to Plaintiff Todd Cole’s (“Plaintiff”) Petition for
Violations of the Missouri Human Rights Act, states as follows:

JURISDICTION AND PARTIES

1. Defendant ADMITS that venue in proper in the Circuit Court of the City
of St. Louis Defendant otherwise DENIES the remaining allegations in paragraph 1 of
Plaintiff’ s Petition.

2. Defendant ADMITS this Court may entertain claims brought under the
Missouri Human Rights Act, Defendant otherwise DENIES the remaining allegations in
paragraph 2 of Plaintiff’s Petition.

3. Defendant ADl\/IITS that the City of St. Louis is a charter city organized

and existing under the laws of the State of Missouri. Defendant DENIES the remaining

allegations in paragraph 3 of Plaintiff’s Petition.

wa 91190 - sioz ‘90 leqweoeo - Sin<)‘l 1810 4110 - pena Alle<)!uou:>ela

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 30 of 52 Page|D #: 33

4. Defendant is without sufficient knowledge with which to admit or deny
the allegations in paragraph 4, and therefore, DENIES the same.

5. Defendant ADMITS that the City of St. Louis is a charter city organized
and existing under the laws of the State of Missouri. Defendant DENIES the remaining
allegations in paragraph 5 of Plaintiff’s Petition.

6. ln the Court’s order dated November 5, 2018, Plaintiff’ s claim for
Administrative Review was severed from the Missouri Human Rights Act claim;
therefore, no response is required as to the Civil Service Commission. To the extent an
answer is required, Defendant DENIES the allegations in paragraph 6.

7. In the Court’s order dated November 5, 2018 Plaintiff’ s claim for
Administrative Review was severed from his Missouri Human Rights Act claim;
therefore, no response is required as to the Civil Service Commission or its members To
the extent an answer is required, Defendant DENIES the allegations in paragraph 7.

COUNT I - VIOLATIONS OF THE MISSOURI HUMAN RIGHTS ACT

AGAINST CITY OF SAINT LOUIS

 

8. Defendant hereby reincorporates its answers to paragraphs 1-7 as fully
stated herein.

9. Paragraph 9 states a legal conclusion for which no answer is required. To
the extent an answer is required, Defendant DENIES the same.

10. Defendant ADMITS the allegations in paragraph 10 of Plaintiff’s Petition.

11. Defendant DENIES the allegations in paragraph ll of Plaintiff’s Petition.

12. Defendant ADMITS the allegations in paragraph 12 of Plaintiff’s Petition.

13. Defendant ADMITS the allegations in paragraph 13 of Plaintiff’s Petition.

Wc;| BL?.‘-'.-l(l ' QLOZ `90 law-199th ' S!V‘O"l `1310 51!3 " 139|!:| d||ES'!'-|OJDSE

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 31 of 52 Page|D #: 34

14. Defendant DENIES the allegations in paragraph 14 of Plaintiff’s Petition.

15. Defendant ADMITS that Plaintiff was in an accident involving a backhoe
on March 11, 2016. Defendant DENIES the remaining allegations in paragraph 15 of
Plaintiff’s Petition.

16. Defendant DENIES the allegations in paragraph 16 of Plaintiff’ s Petition.

17. Defendant is without sufficient knowledge with which to admit or deny
the allegations in paragraph 17, and therefore, DENIES the same.

18, Defendant is without sufficient knowledge with which to admit or deny
the allegations in paragraph 18, and therefore, DENIES the same.

19. Defendant DENIES the allegations in paragraph 19 of Plaintiff s Petition.

20. Defendant DENIES the allegations in paragraph 20 of Plaintiff" s Petition.

21. Defendant is without sufficient knowledge with which to admit or deny
the allegations in paragraph 21, and therefore, DENIES the same.

22. Defendant is without sufficient knowledge with which to admit or deny
the allegations in paragraph 22, and therefore, DENIES the same.

23. Defendant ADMITS that a physician released Plaintiff for full duty on
November 1, 2016. Defendant DENIES the remaining allegations in paragraph 23 of
Plaintiff’ s Petition.

24. Defendant DENIES the allegations in paragraph 24 of Plaintiff’ s Petition.

25. Defendant DENIES the allegations in paragraph 25 of Plaintiff’ s Petition.

26. Defendant DENIES the allegations in paragraph 26 of Plaintiff’ s Petition.

27. Defendant DENIES the allegations in paragraph 27 of Plaintiff’ s Petition.

28. Defendant DENIES the allegations in paragraph 28 of Plaintiff’ s Petition.

we arise - area ‘so leqwer)eo - arm is 10 two - paris Kll€f>!uoaaela

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 32 of 52 Page|D #: 35

29, Defendant is without sufficient knowledge with which to admit or deny
the allegations in paragraph 29, and therefore, DENIES the same.
30. Defendant DENIES the allegations in paragraph 30 of Plaintiff" s Petition.
31. Defendant DENIES the allegations in paragraph 31 of Plaintiff’s Petition.
32. Defendant DENIES the allegations in paragraph 32 of Plaintiff’s Petition.
33. Defendant DENIES the allegations in paragraph 33 of Plaintiff’ s Petition.
34. Defendant DENIES the allegations in paragraph 34 of Plaintiff’ s Petition.
35. Defendant ADMITS that on June 26, 2017, Plaintiff submitted a written
complaint to his supervisor alleging harassment due to his age and disability, Defendant
DENIES the remaining allegations in paragraph 35 of Plaintiff’ s Petition.
36. Defendant DENIES the allegations in paragraph 36 of Plaintiff’ s Petition.
37. Defendant DENIES the allegations in paragraph 37 of Plaintiff’ s Petition.
38. Defendant DENIES the allegations in paragraph 38 of Plaintiff’s Petition.
39. Defendant DENIES the allegations in paragraph 39 of Plaintiff’s Petition.
40. Defendant DENIES the allegations in paragraph 40 of Plaintiff’ s Petition.
41. Defendant ADMITS that on July 22, 2017, Plaintiff filed an injury report.
Defendant DENIES the remaining allegations in paragraph 41 of Plaintiff’ s Petition.
42. Defendant DENIES the allegations in paragraph 42 of Plaintiff’s Petition.
43. Defendant DENIES the allegations in paragraph 43 of Plaintiff’s Petition.
44. Defendant DENIES the allegations in paragraph 44 of Plaintiff’S Petition.
45. Defendant DENIES the allegations in paragraph 45 of Plaintiff’ s Petition.
46. Defendant DENIES the allegations in paragraph 46 of Plaintiff’ s Petition.

47. Defendant DENIES the allegations in paragraph 47 of Plaintiff’ s Petition.

we a 1190 - area 'so leewaoao - arm is 10 his ~ pena Asla=)iumir)ala

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 33 of 52 Page|D #: 36

48.

Defendant’s Reasonable Accommodation Policy speaks for itself;

therefore, no answer is required. To the extent an answer is required, Defendant DENIES

the allegations in paragraph 48.

49.

50.

51.

52.

53.

54.

55.

56.

57.

58.

59.

60.

61.

62.

63.

64.

65.

66.

67.

68.

Defendant DENIES the allegations in paragraph 49 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 50 of Plaintiff" s Petition.
Defendant DENIES the allegations in paragraph 51 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 52 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 53 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 54 of Plaintiff’ s Petition.
Defendant DENIES the allegations in paragraph 55 of Plaintiff”s Petition.
Defendant DENIES the allegations in paragraph 56 of Plaintiff’ s Petition.
Defendant DENIES the allegations in paragraph 57 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 58 of Plaintiff”s Petition.
Defendant DENIES the allegations in paragraph 59 of Plaintiff’ s Petition.
Defendant DENIES the allegations in paragraph 60 of Plaintiff’ s Petition.
Defendant DENIES the allegations in paragraph 61 of Plaintiff`s Petition.
Defendant DENIES the allegations in paragraph 62 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 63 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 64 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 65 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 66 of Plaintiff’s Petition.
Defendant DENIES the allegations in paragraph 67 of Plaintiff’s Petition.

Defendant DENIES the allegations in paragraph 68 of Plaintiff`s Petition.

l“\ld 81290 * BLOZ '90 JGQUJGSGG ' SlF"O`| `lS in 4113 ' IJB|l;i 4||991'-1011391§

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 34 of 52 Page|D #: 37

69. Defendant DENIES the allegations in paragraph 69 of Plaintiff’s Petition.
70. Defendant DENIES the allegations in paragraph 70 of Plaintiff’s Petition.
71. Defendant DENIES the allegations in paragraph 71 of Plaintiff’ s Petition.
72. Defendant DENIES the allegations in paragraph 72 of Plaintiff’s Petition.
73. Defendant DENIES the allegations in paragraph 73 of Plaintiff’s Petition.
74. Defendant DENIES the allegations in paragraph 74 of Plaintiff" s Petition.
75. Defendant DENIES the allegations in paragraph 75 of Plaintiff’ s Petition.
76. Defendant DENIES the allegations in paragraph 76 of Plaintiff` s Petition.
77. Defendant DENIES the allegations in paragraph 77 of Plaintiff s Petition.
78. Defendant DENIES the allegations in paragraph 78 of Plaintiff s Petition.
79. Defendant DENIES the allegations in paragraph 79 of Plaintiff’s Petition.
80. Defendant DENIES the allegations in paragraph 80 of Plaintiff’s Petition.
81. Defendant DENIES the allegations in paragraph 81 of Plaintiff’ s Petition.
82. Defendant DENIES the allegations in paragraph 82 of Plaintiff’s Petition.
83. Paragraph 83 states a legal conclusion for which no answer is required.
To the extent an answer is required, Defendant DENIES the same.
84. Defendant DENIES the allegations in paragraph 84 of Plaintiff’ s Petition.
COUNT II- DE NOVO JUDICIAL REVIEW UNDER § 536.100 - 536.400 R.S.Mo.
On November 5, 2018, the Court entered an order severing Plaintiff’s claim for
Administrative Review from his claim under the Missouri Human Rights Act; therefore,
no response is required as to Plaintiff’s Count ll. To the extent an answer is required,

Defendant DENIES the allegations in paragraphs 85-93 of Plaintiff' s Petition.

via arise ~ area 'so newman ~ arm is w tito - pena KilEG!uOJwa:a

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 35 of 52 Page|D #: 38

AFFIRMATIVE DEFENSES
For further answer and defense, Defendant states:
l. There is another action pending between the same parties for the same

cause in this state.

2. Plaintiff’s claims are barred by the doctrines of collateral estoppel and res
judicata.

3. Plaintiff has not suffered a compensable injury.

4. Plaintiff’s claims are barred because Plaintiff’s alleged damages if any,

are speculative

5. Plaintiff" s Petition fails to state a cause of action or claim upon which
relief can be granted against Defendant.

6. Plaintiff’s claims against the City of St. Louis are barred by the doctrine of
sovereign immunity.

7. For further answer and affirmative defense, to the extent that Plaintiff
bases his claims on acts which occurred 180 days prior to the filing of his administrative
charge, such claims are time-barred.

8. For further answer and affirmative defense, to the extent that Plaintiff
asserts claims not raised in his administrative charge, the Plaintiff has failed to exhaust
his administrative remedies as to such claims

WHEREFORE, having fully answered Plaintiff’s Petition, Defendant moves this
Court to dismiss with prejudice Plaintiff’s Petition against it, to award its costs and fees

herein expended, and for such other and further relief as this Court deems proper.

we strso - a tea ‘so mow-evan - arm is 10 tro - pass itale=>!uwir)ala

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 36 of 52 Page|D #: 39

Respectfully submitted,

JULIAN BUSH
CITY COUNSELOR

/s/ Abby Duncan

Abby Duncan, #67766
Assistant City Counselor
1200 Market Street

City Hall, Room 314

St. Louis MO 63103
Phone: (314) 622-4694
Fax: (314) 622-4956
DuncanA@stlouis-mo.gov

Attorney for Defendant

Certificate of Service

1 hereby certify that on December 5, 2018 the foregoing was filed electronically
with the Clerk of the Court, and thereby delivered to all counsel of record.

/s/ Abb Duncan

wa sL-so - sine '90 maier-1000 - 0100‘1 1310 cia - 001.\=1 011001001100151

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 37 of 52 Page|D #: 40

1822-CC115:£6

IN THE CIRCUIT COURT OF CITY OF ST. LOUIS, MISSOURI
CIRCUIT JUDGE DIVISION

TODD COLE,

Plaintiff,
vs.

CITY OF ST. LOUIS, MISSOURI,
a Constitutional Charter City,
Serve:
Mayor Lyda Krewson
1200 Market
City Hall, Room 200
Saint Louis MO 63103

And,

THE CIVIL SERVICE COMMISSION
OF THE CITY OF ST. LOUIS,

By:

STEVEN M. BARNEY,

Chairman, of the Civil Service
Commission of the City of St. Louis,

and
STANLEY NEWSOlV[E, SR.,
Vice-Chairman, of the Civil Service
Commission of the City of St. Louis,
and
LEO DONAHUE, Member of the
Civil Service Commission of the

City of St. Louis,

Defendants

VV\_*\-/\/VVVVVVVVVVVVV\/VVVVVVVVv`./VVVVVV

Cause No.:

Division: /

JURY TRIAL DEMANDED

‘ nasa

ci_a 1 TcouaT
BY oa=urY.

PETITION FOR VIOLATIONS OF THE MISSOURI HUMAN RIGHTS ACT1 FOR
VIOLATIONS OF THE MISSOURI MINllVIUM WAGE LAW` AND FOR DE NOVD
JUDICIAL REVIEW UNDER 5536.100-536.400 R.S.Mo.

Wcl 83380 ’ 8LOZ '9L 19000\'/ “ S!00`| `18 }0 4110 ' Pell:l 41|90!110-|100|3

 

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 38 of 52 Page|D #: 41

COMES NOW, Plaintiff Todd Cole, by and through his attomeys, and for his Petition for
Violations of the Missouri Human Rights Act, against Defendant City of St. Louis Missouri and
for Judicial Review against the City of St. Louis The Civil Service Commission of the City of
St. Louis Steven M. Barney, Stanley Newsome, Sr. and Leo Donahue, states:

JURISDICT!ON AND PARTlES

l. Venue is proper pursuant to §508.010 and §213.111 RSMo because a substantial
part of the events giving rise to this cause of action occurred in the City of St. Louis Missouri.

2. Jurisdiction is proper pursuant to the Missouri Human Rights Act, § 213.010
RSMo., et seq. (MHRA) and §536.140 RSMo.

3. That Defendant City of Saint Louis (herein after “City of St. Louis”) is a
municipal organization operating under the laws of the State of Missouri.

4. Plaintiff, Todd Cole is an individual who is and was at all times herein after
mentioned, a resident of the State of Missouri.

5. Defendant City of St. Louis (hereinafter “City”) is a municipal corporation
organized and existing under, and by virtue of, the laws of the State of Missouri.

6. The Civil Service Commission'of defendant City (hereinafter “the Commission”)
is a duly constituted body created pursuant to the Charter of the City of St. Louis Art. XVIII.

7. Defendant Steven M. Barney is the Chairman, defendant Stanley Newsome, Sr. is
the Vice-Chairman and defendant Leo Donahue is a member of the Commission (hereinafter

collectively referred to as “Commissioners”).

COUNT I - VIOLATIONS OF THE MISSOURI HUMAN RIGHTS ACT

AGAINST CITY OF SAINT LOUIS

l
l

V\|d 835€0 " SLOZ ‘9L 13050V ' 31003 '1S 10 4110 ' Pal!:i 41|90!'-10-1109|§|

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 39 of 52 Page|D #: 42

8. Plaintiff restates and incorporates as though fully stated herein, all previous and
subsequent paragraphs of his Petition.

9. This count is brought pursuant to the Missouri Human Rights Act (MHRA),
Chapter 213 of the Missouri Revised Statutes.

lO. At all relevant times herein, the Defendant City of St. Louis was an employer as
defined by the MHRA.

11. Plaintiff is a member of the class of people intended to be protected by the
Missouri Human Rights Act, including, section 213.010, et seq:

12. Plaintiff is a male who is over the age of 40.

13. Plaintiff began working for the City of St. Louis on July 13, 2015 in the
Department of Public Utilities

14. Plaintiff started as a utility worker and then was promoted to a water maintenance
position known as “pipe man” in February 2016.

15. Plaintiff was injured while working on March 11, 2016 when a backhoe bucket
slammed into him. n

16. Plaintiff’ s back shoulder, hip and torso was injured by the backhoe, including
numerous disk bulges.

17. Plaintiff’s doctor told him that he needed a hip replacement

18, Plaintiff filed a worker’s compensation claim for the backhoe injuries

19. Plaintiff missed 105 days of work due to being hit by the backhoe,

20. Plaintiff worked light duty from July 2016 through September 20, 2016.

Wd sz=so - aioz ‘91 10060\1 - S!nO'i 1340 Aiio - pena 41100!00110013

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 40 of 52 Page|D #: 43

21. Plaintiff had complications from a spine injection treatment for the backhoe
injuries

22. Plaintiff had to be admitted to the hospital for approximately one week because of
this d
23. The Worker comp Doctor removed plaintiffs restrictions on November 1, 2017,
though Plaintiff s disk budges and hip were not cured.

24. Plaintiff took FMLA from March 23, 2017 to June 12, 2017 because of hip and
back pain.

25. Defendant City of St. Louis reassigned plaintiff to a new crew When he returned
to work. v

26. Plaintist supervisor “Mack” assigned him to the “Meter and Tap” crew for one
day.

27. Mack then assigned plaintiff to a different water crew under Pat Robertson.

28. Robertson and the other worker on the crew, Antoine, harassed Plaintiff regarding
his age and disabilities

29. Plaintiff lost an eye in 1996.

30. Antoine said that they did not want Plaintiff on the crew because of his “old one-
eyed ass”.

31. Antoine stated that he would “smack the shit” out of Plaintiff’s “old one-eyed
ass .

32. Another coworker waived his finger in front of Plaintiff’s face and teased him

asking “how many are these.”

|Nd SZ?€O ' SLOZ '9L isnSn\-/ - s[no'| '13 ;o )tug - pa|!_-j A||eo!uonoa|;|

 

 

case: 4:19-cv-00/91-RWS Doc.#: 1-1 Filed: 03/29/19 `Page`:` 1_61`_52_Page_|D #: 44

33. Other workers on Plaintiff’s crew worked extra hours however Plaintiff was not
permitted to work extra hours

34. Robertson told me Plaintiff that he would keep Plaintiff on his crew if Plaintiff
paid him money.

35. Plaintiff complained to his managers verbally and through a Written complaint
given to the City on June 26, 2017 that Plaintiff was discriminated against because of his age and
disability and about his difficulties performing the job due to his disabilities

36. Plaintiff requested to be accommodated for his disabilities by being placed on a
different crew or to be given his old position of Maintenance Worker which he was capable of
perforrning.

37. Plaintiff met with the superintendent Vince Phoby and told him that Plaintiff had
been harassed and discriminated against. ’

38. Phoby responded to Plaintiff’s complaint that the crew Was going out and that
Plaintiff could either go with them or go home.

39. Plaintiff requested reassignment to a position he would be capable of performing
on at least two occasions including the possibility of returning to his previous job as a Water
Utility Worker.

40. The city refused to discuss relocation of Mr. Plaintiff to a different position.

41. Plaintiff suffered heat stroke on July 22, 2017 and took leave under the Workers’
Compensation Law.

42. Plaintiff’ s physical limitations Were known by Plaintiff’ s managers

43. Plaintiff reported to work several times and was told by his managers that there

was no work for him to do.

Wd EZ?€O ' 8 LOZ °9L 15000\/ ' S17"0`1 `JS 10 4110 ' 00|!:| 411991U01109El

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 42 of 52 Page|D #: 45

44. Plaintiff has an extensive education history that would qualify him for many jobs
available within the City of Saint Louis.
45. Plaintiff has an extensive work history that would qualify him for many jobs
available within the City of Saint Louis
46. There were available positions within the City of Saint Louis which Cole was
` qualified for and able to perform which Were open and available at the time he was terminated
including, but not limited to:
a. Water Meter Worker;
b. Water System Inspector; 1
c. Water utility worker.
47. Cole had performed the duties of Water Meter Worker on the first day after his
return from workers’ compensation leave, and was able to perform the duties of that position.
48. The City of Saint Louis’ Reasonable Accommodatz'on Policy requires the city to
provide reasonable accommodations to its employees and this includes transferring an employee
to another vacant position. Joint Reg. 2, III. H. Ex. A.
49. The City failed to follow its own Reasonable Accommodation Policy by failing to
transfer Plaintiff to another vacant position.
50. The City terminated Cole on September 29, 2017.
51. ~ Plaintiff has been harassed, discriminated and retaliated against based upon his
age and disability and because of his complaints of harassment and discrimination.
52. Plaintiff has been subjected to a hostile work environment due to his age,

disability and complaints regarding the harassment and discrimination.

lNd EZZSO ' 8LOZ 'QL 15050\7' ' $!no`l `1310 4110 ' 0311:1 4119311|0110913

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 43 of 52 Page|D #: 46

53. Plaintiff was subject to unwelcome harassment and discrimination by the
Defendants and its agents and employees

54. During Plaintiff" s term of employment, he was harassed and discriminated against
in that he was subjected to hostile, offensive, abusive and unwelcome conduct and statements

55. The harassment Plaintiff was subjected to was based on his age and disabilities

56. Defendants established and permitted an environment very hostile to disabled and
older workers and made it very difficult for the Plaintiff to perform his job duties

57. The harassment and discrimination of the Plaintiff affected a term, condition, or
privilege of his employment.

58. Defendant was aware of the harassment and discrimination inflicted on the
Plaintiff,

59. The management staff for the Defendants was unsupportive of the Plaintiff’s
complaints

60. Despite the complaints by Plaintiff, offensive, abusive and unwelcomed conduct
toward the Plaintiff continued.

61. The harassment and discrimination Plaintiff was subjected to was frequent and
continuing in nature.

62. Defendants took discriminatory and harassing actions towards the Plaintiff in
regards to his job duties and by treating younger non-disabled employees more favorable, by
retaliating against the Plaintiff because of his complaints of discrimination and harassment, and

by terminating him.

lNd 935€0 ' SLOZ '91 13000‘</ .' S100'1 '18 40 4110 ' 00|!:1 4||901U01109|El

 

Case:4:19-cv-oo791-vaS 600.`#:1-1 l?iled: 03/29/19 Page: 44 0152 Pagelo#: 47

63. The discriminatory and harassing actions of Plaintiff’s coworkers managers and
supervisors were sufficiently severe and/or pervasive that a reasonable person would find
Plaintiff’s work environment to be hostile, offensive and/or abusive.

64. Plaintiff found his work environment to be hostile, offensive and/or abusive.

65. ` Plaintiff complained to supervisors for the City about the issues but they each
refused to address the situation.

66. The City was aware of Plaintiff’s disabilities

67. The City failed to reasonably accommodate Plaintiff’ s disabilities

68. Defendant did not exercise reasonable care to prevent and promptly correct any
harassing and discriminatory behavior by its employees

69. Defendant failed to provide the Plaintiff any preventive or corrective
opportunities

70. Plaintiff was subject to discriminatory actions by the Defendant City and its
agents and employees

71. The Defendant’s actions were directly and causally connected to Plaintiffs
opposition of practices prohibited by the MHRA.

72. Plaintiff was harassed, discriminated against, and terminated by the Defendant
because of` his age and disabilities and because of Plaintiff’ s complaints of discrimination and
harassment and his exercising his rights under the Missouri Human Rights Act, as it relates to
employment.

73. Defendant limited, segregated, or classified Plaintiff in a Way which would

deprive or tend to deprive his of employment opportunities or otherwise adversely affect his

|Nd 933€0 ' 9 LOZ l91 13000V ' S!nOW '1810 4110 ' Pa|!d 411991'-10-1100|§|

 

 

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 45 of 52 Page|D #: 48

status as an employee, because of age, disability, and because of his complaints of harassment
and discrimination.

74. Defendant harassed, discharged and discriminated against Plaintiff with respect to
his compensation, terms conditions or privileges of employment, because of his of age,
disability, and because of his complaints of harassment and discrimination.

75. Defendant harassed, retaliated and discriminated against Plaintiff because he
opposed practices prohibited by Chapter 213 R.S.Mo. and/or because he filed a complaint,
testified, assisted, or participated in investigations proceedings or hearings conducted pursuant
to Chapter 213 R.S.Mo.

76. Defendant City, by its actions and failures to act, including but not limited to
those described above, have consistently harassed, retaliated and discriminated against the
Plaintiff on account of his age and disability and complaints of harassment and discrimination on

r~
a continuing basis since June 12, 2017 to the date Plaintiff’s employment ended on S/eptember
29, 2017, as ah act or part of a pattern or practice of discrimination by the Defendants as it
relates to employment.

77. Defendant City, by its actions and failures to act, including but not limited to
those described above, have consistently harassed, retaliated and discriminated against their
employees on account of their age and disability and complaints of harassment and
discrimination on a continuing basis as an act or part of` a pattern or practice of discrimination by
the Defendant, as it relates to employment.

ll78. Plaintiff’s race, sex, gender, his complaints of harassment and discrimination and

opposition to practices prohibited by Chapter 213 of the Missouri Revised Statutes were a

lNcl 833€0 “ SLOZ 'QL 13000\7' “ S100'1 `18}0 0110 ' 00|1:1 011991001109|3

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 46 of 52 Page|D #: 49

contributing and motivating factor and the exclusive cause in Defendant’s retaliation and actions
against his including his termination.

79. Plaintiff has suffered financial loss incurred attorney fees and costs decreased
business opportunities emotional pain, suffering, inconvenience, loss of enjoyment of life as a
result of the actions of the Defendant City.

80. The Defendant’s articulated reasons for its actions were pretexts for unlawful
actions

81. The Defendant’s conduct was outrageous because of the Defendant’s evil motive
or reckless indifference to the Plaintiff’s rights

82. Defendant’s actions were intentional, Willful, knowing, wanton and malicious
and in flagrant disregard for the rights of Plaintiff, and entitle Plaintiff to an award of punitive
damages

83. Plaintiff’ s MHRA claims in part accrued prior to August 28, 2017 and his claim is
alleged under the MHRA as it existed prior to that date. Any application of the new amended
MHRA to this case would violate the Missouri Constitution.

84. Plaintiff timely filed a charge of discrimination with the EEOC Which was dually

filed with the Missouri Commission on Human Rights.

WHEREFORE, the Plaintiff Todd Cole prays this court after a trial, for which ajury is
hereby demanded, to find that the Defendant City of St. Louis has violated the rights of the
Plaintiff as set forth above; that a Judgment be entered ordering Defendants to make Plaintiff

Whole for the loss of income he has suffered as a result of the unlawful acts of harassment,

discrimination, and retaliation, including back pay from the time of the unlawful harassment,

10

via ezfeo - sioz 'si isn@nv - S!no'i '1810 400 ~ pena 41100!001100|3

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 47 of 52 Page|D #: 50

discrimination, and retaliation with interest thereon and fringe benefits front pay, compensatory
damages damages for past and future mental anguish, inconvenience, loss quality of life, and
pain and suffering, punitive damages in the maximum amount allowed by law, and other
affirmative relief necessary to eradicate the effects of Defendant’s unlawful employment
practices in an amount to be determined at trial, in excess of $25,000.00; Allow Plaintiff the
costs of this action, including reasonable attorney fees and expenses incurred; for interest on all

amounts awarded, Grant such additional and affirmative relief as the Court may deem just and

proper.

COUNT H - DE NOV() JUDICIAL REVIEW UNDER §536.100-536.400 R.S.Mo.

85. Plaintiff restates and incorporates as though fully stated herein, all previous and
subsequent paragraphs of his Petition.

86. This Count is brought pursuant to the Missouri Procedure & Review Act, Chapter
536 et seq., R.S.Mo. (“MPRA”).

87. The Commission is an agency Within the meaning and definition of §536.010
R.S.Mo. and, therefore, its decision and rule-making authority are reviewable by this Court,
pursuant to §§536.100 and 536.140 R.S.Mo.

88. The proceedings leading up to the Decision of the Commission which is the
Subject of judicial review under the MPRA, are as follows:

a. Plaintiff had a reasonable expectation of continued employment with
defendant City, subject to removal for just cause after providing plaintiff with

certain substantive and procedural rights of due process of law, including

11

wa ezrso - sioz ‘91 10060\1 - 81001 '1340 lino - pena Alleo!uouoal§l

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 48 of 52 Page|D #: 51

timely notice of the reasons for termination and post-termination hearing
before the Commission members

b. Plaintiff was dismissed from his employment With the City of St. Louis

c. Following a contested appeal hearing on the record, the Commission affirmed
plaintiffs dismissal.

d. The Commission, on July 18, 2018, mailed its decision to plaintiff, as set forth
in Exhibit l attached hereto and incorporated herein by reference, Which is the
subject of this review.

89. The Decision of the Commission is reviewable under §536.140 RSMo. and
should be set aside and held for naught because the Commission wrongly and erroneously found
and concluded that:

a. Cole was dismissed from his position as a Water Maintenance Worker on
October 4, 2017 for violating the Service Delivery Work Rules in that he
failed to report to duty as assigned and was in "dock status" since August 4,

1
2017;

b. On August 4, 2017, Cole failed to return to work;

c. Cole did not call in to report the reason for his absence or provide an
anticipated return date;

d. Cole failed to return to work by August 30, 2017;

e. The City of St. Louis Department of Personnel's Administrative Regulation
117 provides "abandonment of job (employee fails to return to work or call
and report reason for absence for three consecutive working days)" is an

exception to progressive discipline;

12

|Ncl 933€0 ' BLOZ l91 l$nBHV “ S100'1 '1810 4110 ' 00|1:1 4119911104109|§1

 

 

Case:4:19-cv-oo791-vaS Doc.#: 1-1 Filed:03/29/19 Page: 49`61_5_2`039@|0#: 52

90.

f.

g.

Appointing Authority's testimony was credible, worthy of belief and
established, by a preponderance of evidence, that there was just cause to
discipline and dismiss Cole;

Todd Cole, was dismissed from the City Service for good and just cause as set

forth in Rule IX, Section 3(a)(5), of the Civil Service Rules

The Decision of the Commission is further reviewable under §536.140 RSMo.

and should be set aside and held for naught because the Commission wrongly and erroneously

failed to review evidence of and make findings and conclusions that:

91.

a.

b.

j.

Todd Cole was disabled as defined under the MHRA;

Cole sought reasonable accommodations from the City;

The City Was able to provide reasonable accommodations for Cole;

The City failed to provide reasonable accommodations for Cole;

The City violated its own policies by failing to reasonably accommodate Cole;
Cole was subjected to harassment and discrimination based on his age and
disability from the City and its employees

Cole complained about the harassment and discrimination that he received
from the City and its employees

The City failed to investigate Cole’s complaints of harassment and
discrimination;

The city retaliated against Cole due to his complaints of harassment and
discrimination including terminating Cole;

The City’s articulated reasons for termination were pretext for discrimination.

The foregoing findings and the Decision of the Commission:

13

wa sz:so - aioz ‘91 isanv ~ Sinoi 41310 400 - pena Aneo!uono@la

 

 

Case: 4:19-cv-00791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 50 of 52 Page|D #: 53

a. violate plaintiffs due process rights under the 14th Amendment of the
Constitution of the United States and under Article I, Section 10 of the
Constitution of the State of Missouri;

b. are in excess of the statutory authority orjurisdiction of the agency;

c. are unsupported by competent and substantial evidence upon the whole
record;

d. are unauthorized by law and in fact, and constitute a violation of the policies
and regulations of the City of St. Louis;

e. are made upon unlawful procedure, without a fair trial;

f. are arbitrary, capricious and unreasonable; and

g. involve abuses of discretion.

92. Under subsections 3 and 4 of §536.140, RSMo., the court is entitled to weigh the
evidence and determine the facts for itself. The court may hear and consider additional evidence
to determine the fairness of the procedures used by the Commission members in approving,
affirming and upholding the action of the Appointing Authority in terminating plaintiff.

93. Plaintiff seeks De Novo review under Section 536.140.

WHEREFORE, Plaintiff prays this Honorable Court to review the transcript and the
evidence adduced before the Civil Service Commission in this case, and thereafter, find and
determine that the Decision of the Commission in this case is unlawful, illegal and had upon an
unfair trial, unlawful procedures and in violation of state and federal law, as set forth above, is
arbitrary, capricious unreasonable and not supported by competent and substantial evidence; and
to remand the matter to the Commission With directions to reinstate plaintiff forthwith, together

with her lost wages and benefits from the date of dismissal to the date of reinstatement and

14

via sz=so - sioz '91 10060\1 - Sino“l '1310 4110 - pena Aneo!uo)io'=>i§i

 

Case:4:19-cv-oo791-vaS Doc.#: 1-1 Filed:03/29/19 Page: 510`1_52 Pagélo#: 54

interest at the rate of 9% per annum until her damages are paid in full and for such other and

fithher relief deemed just and proper in the premises

DEMAND FOR A JURY TRIAL

Plaintiff, through counsel, respectfully requests a trial byjury on all issues

Respectfully submitted,

KASPER LAW FIRM, LLC

By: /s/ Kevin J. Kas@r 1
Kevin J. Kasper, #52171

Ryan P. Schellert, #56710

3930 Old Hwy 94 South - Suite 108

St. Charles, MO 63304

Ph: 636-922-7100

Fax: 866-303-2874

Email: KevinKasp_er@KasperLawFinn.net

Email: RyanSchellert@KasperLawFirrn.net

ATTORNEYS FOR PLAINTIFF

15

Wcl SZ?SO ' BLOZ 'QL 13000\1 * 3100`| `1810 0110 ' 1301!:1 41100!\101109|3

 

 

Case: 4:19-Cv-OO791-RWS Doc. #: 1-1 Filed: 03/29/19 Page: 52 of 52 Page|D #: 55

zz~n.lunlclm. c\Rcurr _
c\Rcurr cLERK's oFF¢cE _.

MISSOURI CIRCUIT COURT BV_-_-----°E"”"’.:
Tlezl\ITY-slz:Co(i}zynF JUD)ICIAL ClRCUIT
Dd’€/ C€/<

G/?i%_ 5?( CJu/j /‘/l"_}§‘?:,/?"

CASENO_/z)~z~ ¢c//w/ mm 6 /MM/ 5 2@/5/
/&?zz-<¢ //Fé<é

ORDER/JUD GMENT/MEMORANDUM
DQ‘»]£r/m/A`afj /"lo/`,r,,`/y {-p 5€¢/{>/- .`5 c¢//€/ AP¢,¢/ ,,..,,/
g/A~/Z€/. p/a""/tf(?f° c/w?ms' 5/ w 0/#'1‘~/-9 ;¢ H-€ M¢;r¢wr'
va\m nil/§ /f)to?l` /60:/47£;_`) r`§- 534/#-»/ fra-q Co¢,,,f_[Z`- ge
MQ¢/a \fw/’¢.»»/ Qewi>-V uw/@/ §534,/@¢7 -535.1/00£ S/v@,
./4// 00%+/ /"0;7”0'15 are rpas$€/. _
/W¢/¥€/ SQ% @Q// J;w¢;;,»- 7,, 2017 Q¢L Way 41/'//¢4// lamp
Wem[emés. " ~lo haw fm dam filmva _ teach 553 0@§2£

-u-r

la rosser/ml 40 dwmg_ml wigod *c> Ploimh"¢¥sr n

weld emM. c@s+s@¢ M£:.r_i ..t?M./(”
` l/(A4

VS

 

 

 

 

 

 

 

w

. (,§Uo /1 / /
%/éu//@JM /_///%%?/7/ v€r' /7
' f A’\

 

 

E“‘ ' E“‘}E° <@ Mo%/?
¢/ ) 7 /'H'/

_NUV`|]`HUTB

FORM 14 (Rev\11/02)

 

